Title: To James Madison from Sylvanus Bourne, 12 April 1809 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


12 April 1809, Amsterdam. The consul reports that American vessels are now being allowed “to depart in Ballast or with Specified Cargoes at the option of those concerned.” An enclosed newspaper gives the details of a royal decree which lifts the restrictions on U.S. ships “in the Ports of Holland.” Has discussed the situation with the minister of foreign affairs and made assurances that the U.S. has “a strong desire to preserve harmony & friendship” with the Dutch.
